Citation Nr: 0015392	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder and 
hair loss due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure. 

(The issue of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred from 
October 25, 1996 until November 12, 1996 will be addressed in 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to July 
1970.  Service in Vietnam is indicated by official records as 
is the receipt of the Purple Heart Medal. 

This appeal arose from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the veteran's claims of 
entitlement to service connection for a liver disorder, for a 
skin condition and hair loss and for peripheral neuropathy, 
claimed primarily as a result of exposure to herbicides in 
service.  


FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  There is no competent medical evidence of record 
demonstrating a current liver disorder.

3.  There has been no competent medical evidence of record 
establishing a nexus between a skin condition, diagnosed as 
recurrent cellulitis or pressure urticaria, and hair loss and 
service, including exposure to Agent Orange claimed to have 
been sustained therein.

4.  There is no competent medical evidence of record 
establishing a diagnosis of peripheral neuropathy or a 
disability primarily manifested by numbness of the right hand 
and fingers.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a liver 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
condition and for hair loss.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a liver disorder, a skin condition and hair loss, and for 
peripheral neuropathy.  He primarily maintains that these 
conditions are due to exposure to Agent Orange sustained in 
service.

In the interest of clarity, the Board has presented the 
pertinent law and regulations.  The factual background 
related to the claims will follow.  The Board will then 
separately analyze the issues on appeal and render a 
decision.

Relevant law and regulations

Service Connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999) [emphasis added by the Board].  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation. 38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81. A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  See Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).


Factual background

The service medical records showed that in February 1970, the 
veteran sustained gunshot wounds of the abdomen and left 
thigh for which he was hospitalized until June 1970.  A May 
1970 medical record indicated that the veteran's enzymes were 
elevated and that a liver function battery would be 
requested.  A discharge report dated in June 1970 indicated 
that towards the end of the veteran's hospitalization, 
hematocrit was 38, and a white blood cell count was 5,300.  
It was also observed that during the post-operative course he 
had an SGOT which was mildly elevated and returned to normal 
as did his lactic dehydrogenase.  These findings were 
attributed to the muscle trauma from the operative procedure.  
Electrolytes were within normal limits and bilirubin was 
normal.  The separation examination showed that a clinical 
evaluation of the head, face, neck and scalp, skin and of the 
endocrine and neurological systems was normal.

Upon VA examination conducted in September 1970, the veteran 
complained of  pain and numbness of the left thigh which he 
attributed to the wounds which he had sustained during 
service.  A neurological examination was completely negative 
with the exception of the left lower extremity, which showed 
an area of decreased sensation to pinprick over the lateral 
anterior portion of the left thigh.  Knee jerk was also 
somewhat diminished.  A diagnosis of neuropathy, lateral 
femoral cutaneous nerve, left , post-traumatic, was made.  By 
rating action of October 1970, the RO granted service 
connection for neuropathy of the left lateral femoral 
cutaneous nerve.

Upon VA examination conducted in March 1971, the veteran 
complained that he experienced occasional numbness on the 
index finger of the right hand and of a knot in the right 
elbow.  Upon examination there was no deformity seen in the 
right index finger and the veteran indicated that it was not 
numb upon examination. A diagnosis of calcific bursitis of 
the right elbow was made.   

Upon VA examination conducted in 1974, the veteran complained 
of left leg pain.  There were no complaints related to the 
skin or liver.  Diagnoses which included left neuralgia 
paresthetica were made.  

In 1985, the veteran filed claims of entitlement to service 
connection for a number of disabilities which he contended 
were related to Agent Orange exposure, to include a skin 
condition hair loss and tingling of the hands and feet.

A VA Agent Orange evaluation was conducted in March 1985. The 
veteran reported that while in Vietnam he was working in 
areas which he believed were sprayed with Agent Orange.  The 
veteran described several problems including: blotches on the 
arms and legs and, baldness and numbness of the fingers, 
which he attributed to Agent Orange exposure.  

Upon evaluation, the examiner noted normal male pattern 
baldness with a heavy thick growth of beard and mustache.  
The veteran complained of decreased sensation over his hand 
and the ventral aspect of his right forearm, for about 
2 months.  A neurological evaluation revealed 5/5 strength 
throughout, except for 3/5 strength in the right wrist 
extensor.  Sensory examination showed a decreased touch and 
pain sensation over the right ventral/dorsal thumb, and over 
the ventral (flexor) aspect of the right arm.  

A VA Agent Orange dermatology examination was conducted in 
March 1985.  The veteran complained of baldness and a 
fleeting burning red rash which occurred on his arms and 
legs.  Physical examination revealed a complete loss of hair 
on the occiput and frontal parts of the scalp.  There was a 
normal arc-like band of hair around the parietal area and 
lower back of the scalp.  There was a remarkable erythematous 
patch covering about half of the upper left extensor portion 
of the arm with no raised area.  Physical examination of the 
skin was otherwise normal.  The examiner concluded that the 
findings of the scalp probably represented male pattern 
baldness.  The examiner observed that the skin rash was 
unusual, but might represent a recurrent cellulitis or 
pressure urticaria.   

In April 1985, the veteran submitted a statement indicating 
that he had just been to a private physician who told him 
that his right elbow was deteriorating and had bone spurs, 
bone fragments and bone deterioration.  The veteran stated 
that that doctor told him that this was due to Agent Orange 
in addition to his other service connected disabilities.  He 
stated that due to this injury, his first and second fingers 
on his right hand were going numb.  

The RO received a completed herbicide exposure questionnaire 
from the veteran in May 1985.  The veteran indicated that he 
was exposed to herbicides from September 1969 to February 
1970 at Quang Tri.  He stated that he was exposed to toxic 
chemicals which were sprayed from the air, and while walking 
in jungles, and indicated that he served on combat patrol and 
reconnaissance at the time of exposure.  He indicated that he 
did not wear protective gear and that no steps were taken to 
decontaminate him.  He stated that he ate from contaminated 
utensils and drank contaminated water.  

A VA examination was conducted in July 1985, at which time 
the veteran complained that his arm swelled when used and 
that he experienced pain and numbness in the index and middle 
fingers.  The veteran reported that his right elbow had been 
injured in a firefight in 1969.  Grip on the right side was 
described as definitely weaker than on the left side.  The 
examiner noted that the veteran had been seen by a private 
doctor in June 1985, at which time the veteran reported that 
he had been in an automobile accident.  The examiner 
referenced medical records of the private doctor dated later 
in June 1985 which indicated that the veteran had struck his 
left foot and right elbow at the time of the accident.  The 
VA examiner observed that this injury could well explain the 
veteran's complaints of pain in the elbow and paresthesias 
involving the index and middle fingers.  

In an August 1985 rating action, the RO denied all of the 
claims raised by the veteran.  

A private medical statement from Dr. L. was received in March 
1987.  Therein, he indicated that he had been the veteran's 
primary physician for about 6 years.  He stated that the 
veteran had medical problems which included numbness of the 
hands, worse on the right side than the left, due to an 
injury to the nerve at the elbow, sustained during service.

A VA orthopedic examination was conducted in May 1987.  The 
veteran gave a history of an injury to the right elbow in 
1969 when he hit it on a rock during a firefight.  It was 
noted that since then, with use, it swelled and became 
painful.  A diagnosis of osteochondromatosis or loose bodies 
of the right elbow joint with some degenerative joint disease 
with loss of motion and some discomfort was made.  

In August 1996, the veteran received correspondence from the 
Veterans Benefits Administration indicating that the 
regulations pertaining to service connection for herbicide 
exposure had been revised and that the changes might qualify 
certain Vietnam era veterans for disability compensation.  In 
August 1996, the veteran stated that he had been exposed to 
Agent Orange during service and applied for entitlement to 
service connection for a liver disorder, a skin condition, 
including rashes and loss of hair, and for tingling and 
numbness of the hands.  In March 1997, the RO denied the 
claims of entitlement to service connection for a liver 
disorder, a skin condition to include hair loss, and for 
peripheral neuropathy, claimed to have resulted from exposure 
to Agent Orange sustained during service.  This appeal 
followed.

Analysis

The Board initially notes that ordinarily, previously denied 
claims which are unappealed are considered to be final and 
may be reopened upon the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.  However, under a line of cases including Spencer v. 
Brown, 17 F.3d. 368, 371-2 (1994), Routen v. West, 142 F.3d 
1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 
334, 342 (1998), and Anglin v. West, 11 Vet. App. 361, 368 
(1998), a new VA regulation may create a new basis for 
entitlement or a new cause of action.  The RO recognized this 
principle with respect to Agent Orange claims, and the Board 
does likewise.  Accordingly, the Board will not address the 
matter of finality of the veteran's claims which were denied 
in August 1985 and instead proceed to a review of the three 
claims on appeal on a de novo basis.

The Board further observes that the three claims currently on 
appeal have been developed exclusively on the basis of the 
appellant's contention that the claimed disabilities are 
caused by exposure to Agent Orange or other herbicides during 
the veteran's service in Vietnam.  The veteran has advanced 
no alternative contention.  Accordingly, the Board's analysis 
will be limited to the issues as certified for appeal.

As a final initial matter, the veteran contends that he was 
exposed to Agent Orange in service.  His statement is 
presumed to be credible for the limited purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Pearlman v. West, 
11 Vet. App. 443 (1998).  

1.  Entitlement to service connection for a liver disorder 
due to Agent Orange exposure.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
Court stated that in order for a claim to be well grounded, 
that is plausible, there must be competent evidence of (1) a 
current disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

It must first be shown, therefore, that there is medical 
evidence of current disability.  The second requirement for a 
well-grounded claim under Caluza is evidence of a disease or 
injury in service.  The third requirement is that there must 
be medical evidence of a link between the two, which must be 
established by competent medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 4709 (1994) and cases cited therein.

The Board finds that there is no competent medical evidence 
of record to show the veteran is suffering from the currently 
claimed disability, i.e., a liver disorder.  In fact, the 
record does not reflect that a liver disorder has ever been 
diagnosed, despite the veteran's contentions to the contrary.  
Therefore, the first prong of the Caluza test is not met.  

The Board is of course aware that liver function testing was 
abnormal during the period immediately after the veteran was 
wounded in Vietnam.  Ass noted in the factual background 
section above, these findings were attributed to muscle 
trauma from an operative procedure.  No liver disease was 
diagnosed at that time, and none has been diagnosed since.

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  In this case, there has 
been no medical evidence presented which indicates or even 
suggests that a liver disorder is currently present.  Because 
the veteran has not submitted competent evidence of liver 
disorder, the Board concludes that the veteran's claim of 
service connection for a liver disorder is not well grounded 
and must be denied.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Inasmuch as the claimed liver disorder is not currently 
shown, it is unnecessary to further analyze the claim with 
respect to the contention that the claimed disorder resulted 
from exposure to Agent Orange during service.  However, there 
is also no medical nexus evidence to his claimed in-service 
exposure to Agent Orange, so the third Caluza prong is also 
not met.  

Insofar as the veteran himself believes that he has a liver 
condition which is related to Agent Orange exposure in 
Vietnam, the record does not show that he veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for his 
statements to be considered competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).

For the reasons and bases expressed above, therefore, the 
Board concludes that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
liver disorder.  The claim is accordingly denied.

2.  Entitlement to service connection for a skin disorder and 
hair loss due to Agent Orange exposure.

In this case, the record reflects that both hair loss and a 
skin rash, thought to be recurrent cellulitis or pressure 
urticaria, have been shown.  Therefore, current evidence of a 
skin condition and of hair loss is shown and the first prong 
of Caluza is satisfied.  

The veteran contends that he was exposed to Agent Orange in 
service.  His statement is presumed to be credible for the 
limited purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993); see 
also Pearlman v. West, 11 Vet. App. 443 (1998).  However, the 
claimed disability is not an Agent Orange presumptive 
disease, so even though Agent Orange exposure is presumed at 
this stage of the analysis there is still no evidence of in-
service incurrence of the claimed disabilities.  See McCartt 
v. West, 12 Vet. App. 164, 168 (1999).  Thus, the second 
prong of Caluza has not been met.

With respect to the third Caluza prong, nexus cannot be 
established presumptively via 38 C.F.R. §§ 3.307 and 3.309.  
Although chloracne or other consistent acneform disorders are 
presumptive Agent Orange disorders under 38 C.F.R. § 3.309, 
the veteran's skin condition, which has been described by an 
examining physician as a skin rash, possibly cellulitis or 
urticaria, and male pattern baldness, is not.  There is no 
indication that the veteran has chloracne or any acneform 
disorder.  Moreover, even if the claimed skin condition had 
been diagnosed as chloracne or a related acneform disorder 
(and there is no such evidence), it did not manifest itself 
within the one year period required by 38 C.F.R. § 3.307.

As discussed above, notwithstanding the Agent Orange 
presumptions, which as discussed immediately above do not 
avail the veteran, he may submit a well grounded claim if he 
presents appropriate evidence which would serve to link his 
currently claimed disability to his alleged Agent Orange 
exposure during service.  See Combee, supra.  With respect to 
this issue, he has not done so. There has been presented no 
competent medical evidence of a nexus between the currently 
diagnosed skin/hair loss disability and Agent Orange exposure 
in service.  

As indicated above, the veteran in essence contends that his 
hair loss and skin condition are related to exposure to Agent 
Orange during service.  However, the veteran's lay statements 
are not competent evidence as to the question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To summarize, the veteran has not provided any competent 
medical evidence that demonstrates a link between a herbicide 
used in Vietnam and his currently claimed hair loss and skin 
disorder.  No etiological link between Agent Orange exposure, 
and the currently claimed skin condition and hair loss has 
been established or even suggested as shown by the medical 
evidence of record.  The only evidence supporting such an 
assertion are the veteran's own statements.  Accordingly, in 
the absence of evidence establishing in-service incurrence of 
hair loss and a skin condition, or of evidence establishing a 
nexus between the currently manifested hair loss and skin 
condition, and service, the claim fails to be well-grounded 
and must be denied. 


3.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure. 

As to this issue, the first prong of the Caluza well 
groundedness test, evidence of the currently claimed 
disability, is not met, as there is no competent medical 
evidence of a current diagnosis of peripheral neuropathy.  
The record does reflect that the veteran complained of 
numbness and tingling of the hands in 1971 and that he 
currently has the same complaints.  No specific diagnosis of 
peripheral neuropathy has ever been made.  The medical 
evidence of record is suggestive of one or more injuries as 
being the cause of the veteran's complaints, but this has not 
been confirmed.  Since no competent medical evidence of 
current existence of any clinical disability manifested 
primarily by numbness of the extremities has been presented, 
this claim is not well grounded and must be denied, since the 
first prong of the Caluza analysis has not been met.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain or 
numbness, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999).  In this case, the evidence documents subjective 
complaints of numbness of the veteran's right hand and 
fingers, without any corresponding diagnosis.

The Board observes that service connection is currently in 
effect for left thigh neuropathy.  The record makes it clear, 
however, that such neuropathy was due to wounds sustained 
during service and is unrelated to the veteran's claimed 
exposure to herbicides.

Moreover, there has been presented no evidence of a nexus 
between the currently claimed peripheral neuropathy and the 
veteran's service.  No etiological link between Agent Orange 
exposure and the currently claimed peripheral neuropathy has 
been established or even suggested as shown by the medical 
evidence of record.  The veteran's claim fails on that basis 
also.  See Layno v. Brown, 6 Vet. App. 465, 4709 (1994) and 
cases cited therein.

In April 1985, the veteran submitted a statement indicating 
that he had just been to a private physician who told him 
that his right elbow was deteriorating and had bone spurs, 
bone fragments and bone deterioration.  The veteran stated 
that that doctor told him that this was due to Agent Orange 
in addition to his other service connected disabilities.  He 
stated that due to this injury, his first and second fingers 
on his right had were going numb.  However, an appellant's 
accounts of statements made to him by physicians cannot 
render the claim well grounded.  The connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the claim is 
not well grounded and must be denied.

Additional comments

Because the veteran's claims are not well grounded, VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible, and thereby, well-grounded.  The Board's 
decision service to further inform the veteran of the kind of 
evidence which would serve to make his claims well-grounded, 
in particular competent medical evidence which establishes a 
nexus between his military service, specifically to exposure 
to Agent Orange claimed to have been sustained therein and 
his claimed disabilities.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a liver disorder is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a skin condition and hair loss is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for peripheral neuropathy is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

